MORRIS, Judge.
The court noted in its judgment that the motion for directed verdict was allowed because plaintiff’s evidence taken in the light most favorable to her failed to disclose any actionable negligence on the part of defendants and did disclose that plaintiff was guilty of contributory negligence as a matter of law. We agree.
Plaintiff testified that she had ridden a bus from her home to the Grove Park Church and from there had gone to Alamance Road which she crossed. She stopped on the curb of Church Street, waited for the cars that “were coming down Church Street toward town to come to a stop” and proceeded, across to the median. She had raised her left foot to step up on the median when she was hit. She crossed at an angle. She testified that when she stopped at a phone booth prior to cross*96ing the street, she looked both ways and waited until the cars came to a stop at the stoplight down the street and then started across the street away from the direction in which defendant Doby was traveling. She didn’t remember whether she looked to her left again after stepping into the street and before she was hit. She didn’t see the truck at all until just before it struck her. When she was crossing the street her attention was first directed to the Doby truck when she saw the left front fender. She never heard a horn blow. Plaintiff had a view in the direction from which the Doby truck was coming for a quarter of a mile.
The investigating officer testified that the maximum posted speed limit was 35 miles per hour; that he found the plaintiff lying about 15 feet from the front of the truck; that the truck stopped approximately at the point of impact; that the truck left 53 feet of skid marks; that defendant Doby told him she didn’t see plaintiff until just before the accident. Plaintiff was hit about 6 feet north of the median. This physical evidence is in conflict with and belies plaintiff’s evidence that she was stepping up on the median.
There is no evidence of agency as to Claude William Doby and motion as to him was properly allowed.
Plaintiff’s evidence discloses no negligence on the part of defendants but it clearly discloses a failure on her part to keep a lookout for her own safety in crossing the street. The motion for directed verdict was properly allowed and the motion for new trial properly denied.
Affirmed.
Judges Britt and Parker concur.